Order entered July 23 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00431-CV

                      BRADLEY B. MILLER, Appellant

                                        V.

   MEREDITH LEYENDECKER, BETH TAYLOR, THE HOCKADAY
 SCHOOL, VIRGINIA TALLEY DUNN, PATRICIA ROCHELLE, DAVID
   H. FINDLEY, ANDREA PLUMLEE, CITY OF DALLAS, MICHAEL
        CHARLES KELLER, AND LACIE DARNELL, Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-15614

                                    ORDER
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith

      It is well-settled that an appeal may only be taken from a final judgment that

disposes of all parties and claims or from an interlocutory order as authorized by

statute. See Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992).

The appeal here is from five orders dismissing ten of fourteen defendants. Four of

the orders grant the Rule 91a motions to dismiss brought by appellees Meredith
Leyendecker, Beth Taylor, The Hockaday School, Virginia Talley Dunn, Patricia

Rochelle, David H. Findley, the City of Dallas, Michael Charles Keller, and Lacie

Darnell. See TEX. R. CIV. P. 91a (dismissal of baseless causes of action). The fifth

order grants the plea to the jurisdiction of appellee Judge Andrea Plumlee,

Presiding Judge of the 330th Judicial District Court. While the orders dismiss the

claims against the appellees, claims for attorney’s fees of at least one of the

appellees remain pending as do claims against three other defendants.1 The orders

are, therefore, interlocutory and appealable only if authorized by statute.

          No statute authorizes an appeal from an interlocutory order granting a Rule

91a motion to dismiss. See Gause v. Triumph Hosp. of N. Houston, L.P., No. 14-

18-00723-CV, 2018 WL 6217412, at *1 (Tex. App.—Houston [14th Dist.] Nov.

29, 2018, no pet.) (per curiam) (mem. op.). However, an interlocutory order that

grants a plea to the jurisdiction by a governmental unit as defined in section

101.001 of the Texas Civil Practice and Remedies Code is appealable, and courts

are included within that definition. See TEX. CIV. PRAC. & REM. CODE ANN. §§

51.014(a)(8), 101.001(3)(A). Accordingly, we conclude the only appealable order

is the order granting Judge Plumlee’s plea to the jurisdiction2 and DISMISS from


1
    The fourteenth defendant was dismissed by agreed order, and that order is not on appeal.
2
  We gave the parties an opportunity to file jurisdictional briefing, and only appellant, Judge Plumlee, the
City of Dallas, Keller, and Darnell responded. In her jurisdictional brief, Judge Plumlee focuses on the
lack of finality, urging the appeal as a whole should be dismissed. We are obligated, however, to
determine whether we have jurisdiction over any portion of the appeal.
the appeal Leyendecker, Taylor, The Hockaday School, Dunn, Rochelle, Findley,

the City of Dallas, Keller, and Darnell. See TEX. R. APP. P. 42.3(a). The appeal

shall proceed only as to Judge Plumlee.

      An appeal from an interlocutory order granting a plea to the jurisdiction by a

governmental unit is accelerated, see id. 28.1(a), and must be filed within twenty

days of the date the order is signed or, with an extension motion, within fifteen

days of that deadline, see id. 26.1(b), 26.3. The order granting Judge Plumlee’s

plea was signed May 14, 2021, making the notice of appeal due June 3 or, with an

extension motion, June 18. See id. 26.1(b), 26.3. The notice of appeal was filed

June 11, but no extension motion has been filed.          Accordingly, we ORDER

appellant to file, no later than August 3, 2021, an extension motion that complies

with appellate rule 10.5(b). See TEX. R. APP. P. 10.5(b), 26.3(b). We caution

appellant that failure to comply may result in dismissal, without further notice, of

the appeal as to Judge Plumlee. See id. 42.3(a),(c).

      The deadline for filing the reporter’s record remains suspended.

                                             /s/       ROBERT D. BURNS, III
                                                       CHIEF JUSTICE